IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CITY OF PHILADELPHIA,                         : No. 57 EM 2021
                                              :
                    Respondent                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
STEVE A. FREMPONG,                            :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of December 2021, the “Petition for Allowance of Appeal”

and the Application for Stay are DENIED.